Citation Nr: 0504395	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  95-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbosacral spine 
disability.  

3.  Entitlement to service connection for a shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
May 1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision in which 
the RO denied service connection for back, neck and shoulder 
disabilities.  The veteran filed a notice of disagreement 
(NOD) in April 1994, and the RO issued a statement of the 
case (SOC) in May 1994.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later in May 1994.  

In June 1998, the veteran testified before RO personnel; a 
transcript of that hearing is of record.  Also in May 2002, 
the veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  

In December 2002, the Board determined further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the version of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  

In June 2003, in light of the Federal Circuit's decision in 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003), the 
Board remanded these matters on appeal to the RO for 
consideration of the evidence developed by the Board, as well 
as for compliance with the duty to notify and assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  After 
consideration of the evidence obtained by the Board and 
completing the other requested action, the RO continued 
denial of the veteran's claims (as reflected in the August 
2003 supplemental SOC (SSOC)).  

The Board's decision on the claim for service connection for 
a shoulder disability is set forth below.  The veteran's 
claims for service connection for a cervical spine disability 
and for lumbosacral spine disability, as well as claims for 
service connection for a right hand disability and right arm 
disability (for which the veteran has filed the first of two 
actions needed to perfect an appeal as to those issues) are 
addressed in the remand following the decision; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.  

As a final preliminary matter, in a May 2002 rating decision, 
the RO denied service connection for a right hand disability 
and for right arm disability.  The Board received the 
veteran's apparent written disagreement, along with attached 
medical documentation, in September 2004.  One of the 
attached medical records is date stamped as having been 
received by the RO in May 2002;however, the actual written 
disagreement was not date stamped as received by the RO.  As 
this document does not clearly represent a timely filed 
notice of disagreement with the May 2002 denial of service 
connection for right hand and arm disabilities, the Board 
refers this document (and the question of whether an NOD was 
timely filed with the May 2002 denial of the above-referenced 
disabilities) to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a shoulder 
disability has been accomplished.  

2.  The only medical opinion to address the medical 
relationship between a current shoulder disability and 
military service weighs against the claim.  





CONCLUSION OF LAW

The criteria for service connection for a shoulder disability 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  
(2003).  The VCAA and its implementing regulations include,  
upon the submission of a substantially complete application  
for benefits, an enhanced duty on the part of VA to notify a  
claimant of the information and evidence needed to  
substantiate a claim, as well as the duty to notify the  
claimant what evidence will be obtained by whom.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a  
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for a shoulder 
disability have been accomplished.  

In July 2001 and June 2003 notice letters, the May 1994 SOC, 
and SSOCs in August 1995, October 1995, February 1998, July 
2001, November 2001, and August 2003, the veteran was 
notified of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, the veteran was afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board notes that the veteran has submitted to the RO a 
May 2003 electromyographic (EMG) report from Jerome 
Greenberg, D.C., and a January 2004 statement from Mark 
Friedman, M.D., neither of which has been considered by the 
RO with respect to the veteran's claim for service connection 
for a shoulder disability.  The Board notes that Dr. 
Greenberg's report notes findings of bilateral cervical 
radiculopathy as well as sensory and motor neuropathy of the 
right arm.  The statement from Dr. Friedman concerns the 
veteran's cervical spine and lumbosacral spine disabilities.  
As such, neither the report from Dr. Greenberg nor the 
statement from Dr. Friedman is relevant to the claim for 
service connection for a shoulder disability.  Thus, a remand 
for consideration of this evidence by the RO, in the first 
instance, is not warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(2004).  

The Board also finds that the July 2001 and June 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was also requested 
to identify and provide the necessary releases for any 
medical providers from which he wished the RO obtain and 
considered evidence.  Additionally, the veteran was invited 
to submit evidence in his possession that supported his 
claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (hereinafter "Court") held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As is noted above, 
the Board finds that the four content on notice requirements 
have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 1994 rating action on appeal and well after a 
substantially complete application was received.  However, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than six years after the 
March 1994 rating decision.  The Board also finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the veteran.  

As indicated above, the May 1994 SOC and numerous SSOCs 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  After the SOC and 
SSOCs, the veteran was afforded an opportunity to respond.  
In June 2003, after all appropriate notice and assistance had 
been provided, to include requesting the veteran identify all 
medical providers who had treated him for his, inter alia, 
shoulder disability, the veteran submitted a statement 
claiming that he had no additional medical evidence to 
submit.  He did not otherwise identify any medical treatment 
providers from which he wished the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran has 
submitted, and the RO obtained, identified treatment records 
and arranged for the veteran to undergo a VA examination in 
connection with his claim.  Additionally, the RO has made 
several attempts to obtain all the service medical records 
identified by the veteran.  The fact that these attempts were 
unsuccessful does not render them inadequate.  Additionally, 
the veteran has reported that he was treated in the 1960s and 
1970s through his employment health insurance, but that these 
records are not available because they were destroyed.  The 
veteran has been given the opportunity to submit evidence to 
support his claim, which he has done.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, existing records 
pertinent to the claim for service connection for a shoulder 
disability that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a 
shoulder disability.  

II.  Factual Background

Available service medical records reflect that on his 
enlistment  examination in August 1963, the veteran's upper 
extremities, lower extremities, spine, neck and neurological 
system were all normal.  On his Report of Medical History, 
the veteran  noted no swollen or painful joints and no 
painful shoulder, and stated he was in excellent health.  
Records from the Army Hospital at Fort Dix, New Jersey, dated 
in January 1964, show that the veteran was treated for an 
upper respiratory infection and cellulitis of his right hand 
and arm.  The diagnosis was cellulitis with lymphangitis, 
right index finger.  It was noted that the veteran had been 
treated and cured.  An April 1964 separation examination 
report reflects that the veteran's spine, upper extremities, 
lower extremities, neck and neurological system were normal.  
On his Report of Medical History completed in connection with 
that examination, the veteran denied swollen or painful 
joints or a painful shoulder.  

In 1968, the veteran underwent a quadrennial examination.  
The examination report notes a normal neck, spine, upper 
extremities, lower extremities, and neurological system.  The 
veteran was deemed qualified for retention.  On his Report of 
Medical History, the veteran stated that his health was poor 
due to back and neck injuries, and he checked the box 
indicating that he had or did have a "painful shoulder or 
elbow."  The veteran also checked the box indicating that he 
did not have swollen or painful joints.  

The first post-service treatment of record for a shoulder 
disability is in 1991, after the veteran suffered an on the 
job injury that same year that also injured his neck and 
back.  The veteran reportedly tripped on an electrical 
portable saw at his office, flipped over and landed on his 
head, shoulder, neck and back, causing him to black out.  He 
has been diagnosed with a variety of disabilities related to 
this incident, including cervical and lumbar radiculopathy, 
traumatic cervicodorsal and lumbosacral derangement, and 
chronic cervical and lumbosacral strain.  Medical evidence 
reflects that the veteran continues receives treatment for 
his shoulder disability.  He was awarded both workers' 
compensation and Social Security Administration  (SSA) 
disability benefits in connection with his 1991 on the job 
injury.  

With regard to a relationship between the veteran's current 
shoulder disability and his active service, the majority of 
the medical evidence does not address the veteran's claimed 
in-service experiences, or otherwise comment upon the 
etiology of the shoulder condition.  In October 1993, the 
veteran underwent a VA spine, joints, and general medical 
examinations.  The only diagnosis provided was status post 
trauma to neck and back in 1963-64.  

A March 2003 report of VA examination reflects a discussion 
of the veteran's service medical records, the veteran's 
medical history as reported by the veteran, the veteran's on 
the job injury in 1991, and evaluation of the  veteran's 
current disability of the shoulder.  The examiner concluded 
that the veteran's shoulder disability, diagnosed as 
bilateral rotator cuff tendonitis, was not service-connected.  



III  Analysis

The veteran asserts that his problems with his shoulders 
began in service and have been continuous since discharge.  
He maintains that his 1991 injury merely aggravated his 
already damaged shoulders.  He further contends that because 
he has been awarded workers' compensation and SSA disability 
benefits, he should be awarded VA benefits as well.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§1131.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  Service 
connection requires findings as to the existence of a current 
disability and of a connection between the veteran's service 
and the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  

The evidence of record clearly establishes that the veteran 
has current shoulder disabilities.  However, as noted, this 
is not the only requirement for an award of service 
connection; there also must be some connection between the 
current disability and service.  Here, the Board notes that 
the available service medical records do not contain 
complaints or treatment for trauma to the shoulders.  The 
veteran contends that his treatment records from Fort Dix 
Army Hospital support his claim of a shoulder injury in 
service; however, review of these records shows that he was 
treated for cellulitis, not trauma, to the right shoulder and 
arm.  

The Board recognizes that many of the veteran's service 
medical records are unavailable for review and are presumed 
lost or destroyed.  Given these circumstances, the Board has 
carefully considered the veteran's statements and testimony 
that he received a shoulder injury in service.  See O'Hare v.  
Derwinski, 1 Vet. App. 365, 367 (1991).  

However, the Board notes that even assuming, arguendo, that 
the veteran did injure his shoulder in service, as he 
contends, the record still contains no competent evidence 
relating the veteran's current shoulder disability to his 
active service.  In fact, the only medical evidence of record 
directly addressing a possible relationship between the 
veteran's current shoulder disability and his active service 
is the opinion of the March 2003 VA examiner.  The examiner 
found that the veteran's shoulder disability was not related 
to service.  Hence, the only competent nexus evidence 
pertaining to the veteran's shoulder disability weighs 
against the claim, and the veteran has neither presented, nor 
alluded to the existence of, any contrary medical opinion 
(i.e., medical evidence that establishes a medical 
relationship between a current shoulder disability and 
service).  

The Board has considered the assertions advanced by the 
veteran in connection with his claim currently under 
consideration.  However, as a layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on a medical matter, 
such as whether his current shoulder disability is medically 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, where, as 
here, the claim turns on a medical matter, medical evidence, 
not lay assertions, is needed to establish the claim.  

For the foregoing reasons, the claim for service connection 
for a shoulder disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the competent 
medical evidence simply does not support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for a shoulder disability is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for service connection 
for a cervical spine disability and for lumbosacral spine 
disability is warranted, even though such action will, 
regrettably, further delay a final decision on each of these 
claims.  

The record reflects that additional evidence was associated 
with the veteran's claims file that has not been considered 
by the RO in relation to the veteran's claims for service 
connection for a cervical spine disability and lumbosacral 
spine disability.  

The additional evidence consists of a May 2003 EMG report 
from Jerome Greenberg, D.C., and a January 2004 statement 
from Mark Friedman, M.D.  The EMG report notes findings of 
bilateral cervical radiculopathy as well as sensory and motor 
neuropathy of the right arm.  In his statement, Dr. Friedman 
notes that the veteran had osteoarthritis of the neck and 
back with cervical and lumbar nerve root irritation.  He 
further notes that the veteran needed special equipment for 
exercising in order to mitigate further pain and disability 
resulting from boxing injuries he sustained in 1963-64 while 
in the military.  

This additional evidence has not been considered by the RO 
insofar as Dr. Greenberg's report or Dr. Friedman's statement 
relate to the veteran's claims for service connection for 
cervical spine and lumbosacral spine disabilities.  Thus, a 
remand is warranted to have the RO cure this procedural 
defect.  See 38 C.F.R. §§ 19.31, 19.37.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims for 
service connection for a cervical spine disability and 
lumbosacral spine disability.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for a cervical spine disability and lumbosacral 
spine disability.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claims for service connection for a 
cervical spine disability and lumbosacral 
spine disability.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a cervical spine 
disability and lumbosacral spine 
disability, in light of all pertinent 
evidence and legal authority, to include 
the May 2003 EMG report from Dr. 
Greenberg and the January 2004 statement 
from Dr. Friedman.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all evidence and 
legal authority considered, and clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


